Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered January 22, 1991, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In appealing her conviction for third degree criminal sale of a controlled substance, defendant argues only that her 3-to 9-year prison sentence was harsh and excessive. However, the *761sentence was well within the statutory guidelines (see, Penal Law § 70.00 [2] [b]; [3] [b]) and was in accordance with the plea agreement. In addition, the plea was in full satisfaction of an eight-count indictment. Given these facts, we find no abuse of discretion by County Court in sentencing defendant (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mahoney, P. J., Weiss, Yesawich Jr., Levine and Harvey, JJ., concur. Ordered that the judgment is affirmed.